Citation Nr: 0522027	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-09 252	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION


The veteran had active service from March 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating action by the 
RO that denied a compensable rating for bilateral hearing 
loss.  In April 2003 the veteran gave testimony at a hearing 
before the undersigned via videoconference from the RO.  In 
October 2003 the Board remanded this case to the RO for the 
following action.  In March 2005 the RO increased the 
evaluation for the veteran's bilateral hearing loss to 20 
percent disabling, effective November 18, 2004.



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1961 to March 1964 August 3, 2005.

2.	On August 3, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia that the veteran died on May [redacted], 
2005.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death certificate forwarded by the RO shows that the 
veteran, unfortunately, died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
                    Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


